Citation Nr: 0939673	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-29 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to 
December 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Entitlement to service connection for a bilateral foot 
disorder will be addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In January 1993, the RO denied the Veteran's initial 
claim seeking service connection for a bilateral foot 
disorder; the Veteran did not perfect an appeal thereof.

2.  In September 2000, the Veteran filed to reopen his 
service connection claim for a bilateral foot disorder, which 
was denied in April 2001.  Although the Veteran received 
notice of this decision that same month, he did not perfect 
an appeal thereof.

3.  Evidence received since the April 2001 RO decision is new 
and material, as it raises a reasonable possibility of 
substantiating the claim of service connection for a 
bilateral foot disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's 
April 2001 rating decision, and the veteran's claim for 
service connection for a bilateral foot disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has certain statutory and regulatory duties to notify and 
assist the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the Veteran's 
claim of whether new and material evidence has been submitted 
to reopen his claim of entitlement to service connection for 
a bilateral foot disorder because the claim is reopened.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from January 
1963 to December 1964.  In November 1992, the Veteran filed 
his initial claim of entitlement to service connection for a 
bilateral foot disorder, which was denied in January 1993.  
The Veteran did not file an appeal and, thus, the decision 
became final.  The Veteran filed to reopen his claim of 
entitlement to service connection for a bilateral foot 
disorder in September 2000, which was denied in April 2001.  
Although the Veteran received notice of this decision that 
same month, he did not perfect an appeal thereof and the 
decision became final.  The Veteran again filed to reopen his 
service connection claim for bilateral foot disorder in 
October 2002.  This claim was denied in both the January 2003 
and March 2004 rating decisions.  After the Veteran perfected 
an appeal of these decisions in August 2004, the Board has 
twice remanded the claim for further development; in February 
2006 and April 2007.  The claim has been remitted to the 
Board for further appellate review.

In order to reopen a claim which has been previously denied 
and which is final, a veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, 
it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7105; 


Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In February 2009, pursuant to the Board's April 2007 Remand, 
the RO determined that new and material evidence was not 
presented to reopen the Veteran's claim for entitlement to 
service connection for a bilateral foot disorder.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the April 2001 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).

Preliminarily, the Board notes that the Veteran has submitted 
pertinent evidence directly to the Board since the February 
2009 supplement statement of the case.  This evidence was 
accompanied by a contemporaneous waiver of review by the 
agency of original jurisdiction and, thus, it will be 
considered by the Board.  See 38 C.F.R. § 20.1304 (2008).

Comparing the evidence of record at the time of the April 
2001 rating decision to the evidence of record since then, 
the Board finds that the Veteran has submitted 


new and material evidence in support of his service 
connection claim.  At the time of the April 2001 rating 
decision, the evidence of record consisted of the Veteran's 
service treatment records that were negative for complaints 
of or treatment for a bilateral foot condition.  The evidence 
of record also included a November 1992 letter from a private 
doctor indicating that the Veteran was treated for 
dyshidrotic eczema of his bilateral feet in 1984 and 1985.  
The doctor indicated that he also treated the Veteran for a 
fungus infection and neurodermatitis in 1992.  VA treatment 
reports, dated from October 1992 to December 2000, 
demonstrated treatment for a bilateral foot rash, complaints 
of a burning sensations in his skin, and treatment for tinea 
pedis.  The evidence of record included a VA examination 
report, dated in December 1992.  This examination report 
demonstrated that the Veteran asserted that he had problems 
with his feet since he experienced an inservice cold injury 
in 1963.  At the time of the examination, the Veteran 
complained of peeling, flaking, and itching of the skin on 
his feet, especially on the plantar surface.  

Evidence of record submitted since the April 2001 rating 
decision consisted of University of Nebraska Medical Center 
treatment reports, dated from April to October 1995; 
voluminous VA treatment reports, dated from December 1991 to 
July 2006; transcripts from decision review officer hearings 
in July 2003, August 2004, and October 2005; and multiple 
requests and responses for service treatment records to the 
National Personnel Records Center.  Significantly, the 
Veteran submitted a VA treatment report, dated July 2006, 
wherein the doctor provided a diagnosis of "chronic tinea 
unguium pedis" and opined that the Veteran had this disorder 
since his active duty service.  The Board finds that the 
evidence of record submitted since the April 2001 rating 
decision raises a reasonable possibility of substantiating 
the underlying service-connection claim.  38 C.F.R. § 
3.156(a); See Justus v. Principi, 3 Vet. App. 510 (1992) 
(holding that evidence is presumed credible for the purpose 
of determining whether the evidence is new and material).  
Previous denials of the Veteran's claim were based on no 
inservice complaints of or treatment for a bilateral foot 
problem.  The July 2006 treatment report is evidence 


of a continuity of symptoms since the Veteran's discharge 
from active duty service.  Thus, the claim to service 
connection for a bilateral foot disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral food 
disorder is reopened, and to this extent only, the appeal is 
granted. 


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

In December 1992, the Veteran underwent a VA examination to 
ascertain the presence of a bilateral foot disorder and, if 
present, the severity and etiology thereof.  The Veteran's 
claim was denied in January 1993; a decision that 
subsequently became final.  Since December 1992, the Veteran 
has not undergone 


VA examination pursuant to his claims to reopen the issue of 
entitlement to service connection for a bilateral foot 
disorder as VA is not required to obtain such examinations 
for claims to reopen a finally decided decision.  See 38 
C.F.R. § 3.159(c) (2009).

As found above, the Veteran has submitted new and material 
evidence sufficient to reopen the previously disallowed claim 
of entitlement to service connection for a bilateral foot 
disorder.  38 C.F.R. § 3.156(a).  Specifically, the Veteran 
submitted a treatment report, dated in July 2006, wherein a 
doctor provided a diagnosis of "chronic tinea unguium 
pedis" and stated that the Veteran has had this disorder 
since his active duty service.  The doctor, however, did not 
provide a rationale for this opinion, nor did he include 
supportive clinical or diagnostic testing results.  

Generally, VA's duty to assist includes affording veterans a 
VA examination when the evidence of record is insufficient to 
decide their claim.  38 C.F.R. § 3.159.  The Board finds that 
a remand of this claim for a VA examination is necessary to 
fulfill VA's statutory duty to assist the Veteran.  38 C.F.R. 
§ 3.159.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a bilateral foot disorder 
during the course of this appeal.  The RO 
must then obtain copies of the related 
treatment records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the nature and etiology of any 
bilateral foot disorder found.  All 
pertinent symptomatology and findings must 
be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, 
including the Veteran's service treatment 
records.  After a review of the Veteran's 
service treatment records and post-service 
medical records, the examiner must render 
an opinion as to whether any currently 
diagnosed bilateral foot disorder, to 
include chronic tinea unguium pedis, is 
related to the Veteran's active military 
service.  A complete rationale for any 
opinion expressed must be included in the 
examination report.  If the examiner 
cannot render an etiological opinion with 
resorting to mere speculation, the 
examiner must explain in detail as to why 
speculation is required.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must readjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


